DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior and interior radial features being identical in shape (claim 10) in combination with the embodiment having the step feature, a space between adjacent exterior radial features of the plurality of exterior radial features is greater than a space between interior radial features of the plurality of interior radial features (claim 11) in combination with the embodiment having the step feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: “adjacent to a first extreme end the spine feature” in lines 9-10 should read “adjacent to a first extreme end of the spine feature”.  Appropriate correction is required. Claims 18-20 are objected to by virtue of depending on objected to claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 6 recites the limitation “extending in a radially inward direction toward an opening of the seal”. As the original disclosure only appears to only ever describe/show the seal having only one bore/opening this limitation in combination with the new limitation of the “central bore” in claim 1, on which this claim relies, is not considered to have 112(a) written description support in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Additionally they do not appear to be disclosed to extend toward the opening but rather into the opening.  Appropriate correction is required. Examiner recommends claiming “extending in a radially inward direction into the central bore of the seal”. 

Claim 10 recites the limitation “the plurality of exterior radial features and the plurality of interior radial features are identical in shape”. This limitation, in combination with the new recitations in claim 8 (on which this claim depends) requiring the step feature are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically it only appears that the identical shaped are disclosed with reference to the embodiment of Figs. 7-8 and possibly 9 and their accompanying descriptions. Thus there does not appear to be a single embodiment disclosed with all of the claimed features and such fails to meet the written description requirement. Appropriate correction is required. Examiner recommends canceling this claim.

Claim 11 recites the limitation “a space between adjacent exterior radial features of the plurality of exterior radial features is greater than a space between interior radial features of the plurality of interior radial features”. This limitation, in combination with the new recitations in claim 8 (on which this claim depends) requiring the step feature are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically it only appears that the step feature is present in the embodiment of Figs. 2 and 4-6 and it’s corresponding description. Thus there does not appear to be a single embodiment disclosed with all of the claimed features and such fails to meet the written description requirement (and in fact the only disclosure of such appears to be in Figs. 2 and 4-6 showing the opposite of what is claimed here). Appropriate correction is required. Examiner recommends canceling this claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the plurality of radial features extend into and away from a central bore of the seal”. This limitation is indefinite as it is unclear whether it is intended to mean that the each of the plurality extends both into and away from the central bore, if it is intended to mean that some of the plurality extend into the bore and some extend away from the bore, or that each of the plurality extends either into or away from the bore. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “wherein at least one of the plurality of radial features extend into a central bore of the seal and at least one of the plurality of radial features extend away from the central bore of the seal”.

Claim 16 recites the limitation “each radially interior feature”. This limitation lacks antecedent basis and is indefinite as it is unclear whether it refers to the prior claimed interior radial features, if it is a newly claimed limitation, or if it refers to some interior features that would implicitly be present. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “each interior radial feature”.

Claims 2-7 are indefinite at least by virtue of depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagi et al. (US 2019/0032783).
With regard to claim 1, Yanagi discloses a system (as seen in Fig. 1, 3, 4, described in paragraphs [0029], [0031], etc.), comprising: a seal (11 as seen in Fig. 1, etc.) comprising a plurality of radial features (including at least the projections labeled in Examiner annotated Fig. 1 below) and a plurality of axial features (including at least the top and bottom axial portions as labeled in Examiner annotated Fig. 1 below) extending from a cylindrical body (as labeled in Examiner annotated Fig. 1 below), wherein the plurality of radial features extend into and away from a central bore of the seal (i.e. in light of the interpretation due to the above 112(b) rejection of this limitation such is seen in Fig. 1 as at least one projection projections into central bore (defined by the right-hand side surface of the cylindrical body as seen in Fig. 1), the cylindrical body comprises a first material (i.e. the material of annular body 13, disclosed as rubber-like elastic material in paragraphs [0030], etc.) and a second material (i.e. the material of reinforcing ring 14, disclosed as metal in paragraphs [0030], etc.) embedded within the first material (as seen in Fig. 1), wherein the second material is bent (as seen in Fig. 1 as both the bottom and middle portions have curves/bends and are thus considered bent) and stiffer than the first material (as disclosed in paragraphs [0030], etc.), and a step feature (as labeled in Examiner annotated Fig. 1 below (i.e. as the recessed portion has a “step” at each side thereof)) arranged between the second material, an upper radial feature of the plurality of radial features, and an upper axial feature of the plurality of axial features (as seen in Fig. 1 it is located between these parts), wherein the step feature is adjacent to a first extreme end of the second material (as seen in Fig. 1 it is adjacent to an extreme radial or axial end of the portion 14b) axially higher than the upper radial feature (as seen in Fig. 1) and axially lower than the upper axial feature (as seen in Fig. 1), and wherein the second material comprises a second extreme end (i.e. the axially lower extreme end thereof), opposite the first extreme end (as seen in Fig. 1) and axially between the plurality of radial features (as seen in Fig. 1).


    PNG
    media_image1.png
    519
    502
    media_image1.png
    Greyscale

With regard to claim 2, Yanagi discloses that the first material is an elastomer (see paragraph [0030], etc.) and wherein the second material is a metal (see paragraph [0030], etc.).

With regard to claim 3, Yanagi discloses that the plurality of radial features extends from only the first material (i.e. as they are part of the first material as seen in Fig. 1).

With regard to claim 4, Yanagi discloses that the plurality of axial features extends from only the first material (as seen in Fig. 1).

With regard to claim 5, Yanagi discloses that the first material completely surrounds the second material (as seen in Fig. 1 it is completely encased by/embedded in such).

With regard to claim 6, Yanagi discloses that the plurality of radial features includes exterior radial features extending in a radially outward direction (i.e. the radial features on the left hand side in Fig. 1) and interior radial features extending in a radially inward direction toward an opening of the seal (i.e. the radial features on the right hand side in Fig. 1), and wherein the second material is closer to the exterior radial features compared to the interior radial features (as seen in Fig. 1).

With regard to claim 7, Yanagi discloses that the plurality of axial features includes at least one axial feature arranged on a first side of the seal (e.g. the upper axial feature as labeled in Examiner annotated Fig. 1 above) and at least one axial feature arranged on a second side of the seal (i.e. the other axial feature at the bottom of Examiner annotated Fig. 1), wherein the first side is opposite the second side (as seen in Fig. 1 as they are on axially opposite sides).

With regard to claim 8, Yanagi discloses a sealing device (11), comprising: a spine feature (14) comprising a stiff material (i.e. metal as disclose din paragraphs [0030], etc.) encased in an elastomeric material (i.e. the material of the body 13, disclosed in paragraphs [0030], etc. as a rubber-like elastic materials), wherein a plurality of exterior radial features (i.e. the left-hand side radial features as labeled in Examiner annotated Fig. 1 above) extends radially outward from the elastomeric material (as seen in Fig. 1) and a plurality of interior radial features (i.e. the right-hand side radial features as labeled in Examiner annotated Fig. 1 above) extends radially inward from the elastomeric material (as seen in Fig. 1) toward a bore of the sealing device (as seen in Fig. 1 the bore defined by the right-hand side of the body), and wherein an upper axial feature (i.e. the upper of the two axial features labeled in Examiner annotated Fig. 1 above) extends from a first end (i.e. the top in Fig. 1) of the elastomeric material (as seen in Fig. 1) and wherein a lower axial feature (i.e. the lower of the two axial features labeled in Examiner annotated Fig. 1 above) extends from a second end of the elastomeric material (as seen in Fig. 1), wherein the first end is opposite the second end (as seen in Fig. 1 they are axially opposite), and a step feature (as labeled in Examiner annotated Fig. 1 above, as the illustrated recess has two step portions) arranged between the spine feature, an upper exterior radial feature of the plurality of exterior radial features, and the upper axial feature (as seen in Fig. 1), wherein a first extreme end of the spine feature (e.g. an uppermost axial end) is adjacent to the step feature (as seen in Fig. 1) and axially between the upper exterior radial feature and the upper axial feature (as seen in Fig. 1), and a second extreme end of the spine feature (e.g. the lowermost axial end), opposite the first extreme end (as seen in Fig. 1 as they are on axial opposite ends), axially between the plurality of exterior radial features and the plurality of interior radial features (as seen in Fig. 1).

With regard to claim 12, Yanagi discloses that the spine feature comprises a bend (as seen in Fig. 1 at either of the curved/bent portions thereof).

With regard to claim 13, Yanagi discloses that the spine feature is located closer to the upper axial feature than the lower axial feature (as seen in Fig. 1).

With regard to claim 14, Yanagi discloses that the bend is normal (as seen in Fig. 1 as it forms a right angle. Additionally it is also normal to at least one direction and/or is a regular/common (i.e. normal) type of bend).

With regard to claim 15, Yanagi discloses that the spine feature is linear (as seen in Fig. 1 at least in that is has one or more linear portions).

With regard to claim 16, Yanagi discloses that each radially interior feature of the plurality of radially interior radial features is shaped similarly (as seen in Fig. 1 as they are both projections portions with a relatively similar configuration they are considered to be similarly shaped).

Allowable Subject Matter
Claims 17-20 will be allowed upon overcoming the claim objection of claim 17, detailed above.  

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the above new grounds of rejection.
All of Applicant’s present arguments are directed to the Santi and/or Yanagi references, as such are no longer relied upon in view of the new grounds of rejection presented above such arguments are not persuasive. 
In the interest of advancing prosecution Examiner recommends claiming in claim 1 that the second material has a z-shape, and that the upper radial and axial features are respectively uppermost radial and axial projections of the seal. Similar amendments could be made to claim 8 or the subject matter of claim 9 could be incorporated into claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675